Name: Council Regulation (EEC) No 1015/93 of 27 April 1993 fixing the guide price for dried fodder products for the period 1 to 31 May 1993
 Type: Regulation
 Subject Matter: prices;  agricultural activity
 Date Published: nan

 No L 105/12 Official Journal of the European Communities 30. 4. 93 COUNCIL REGULATION (EEC) No 1015/93 of 27 April 1993 fixing the guide price for dried fodder products for the period 1 to 31 May 1993 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, pursuant to Article 4 of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common orga ­ nization of the market in dried fodder (2), a guide price must be set for certain dried fodder products ; whereas this price must be set for a standard quality ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1993/94 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the guide price for dried fodder products provisionally for the period 1 to 31 May 1993, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 (2) of Regulation (EEC) No 1117/78, for the period 1 to 31 May 1993, the guide price for the products referred to in the first and third indents of Article 1 (b) of that Regulation shall be provisi ­ onally fixed at ECU 178,61 per tonne . This price shall be for a product with :  a moisture content of 11 %,  a total gross protein content of 18 % of the dry weight. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 April 1993 . For the Council The President B. WESTH (') Opinion delivered on 22 April 1993 ; (not yet published in the Official Journal). (2) OJ No L 142, 30. 5. 1978, p. 1 . Regulation as last amended by Regulation (EEC) No 2275/89 (OJ No L 218, 28 . 7. 1989, p. 1 ).